The warrant was issued by J. W. Councill, a justice of the peace for the county of Watauga. It is as follows, to wit:
"State of North Carolina, Watauga County.
"To any lawful officer of said county, to execute and return. Whereas, information has this day been made to me, one of the acting justices of the peace, in and for the county aforesaid, on the oath of Clement Reid, that John C. Blair, late of said county, on the 13th of December, 1852, did present and shoot at the body of the said Reid, with force and arms, against the peace and dignity of the State. You are, therefore, hereby commanded, in the name of the State, to arrest the body of the said J. C. Balir, if to be found in your county, and him have before me or some other justice of the peace for said county, to answer the aforesaid charge, and be further dealt with according to law; herein fail not. Given under my hand and seal, this 29th day of December, 1853."
Signed,               J. W. COUNCILL, [seal.]
The plaintiff introduced the warrant, for the purpose of showing that he had been arrested under it, and that it had been dismissed by the justice, before whom the cause was tried. The defendant objected to the introduction of this paper-writing, purporting to be a warrant, for that it appeared *Page 544 
upon its face, that the oath was made by Reid, that one J. C. Blair, committed the battery upon him; whereas, the mandatory part of the warrant, commanded the officer to arrest J. C. Balir and not J. C. Blair, and that the action, in its present form, could not be maintained.
J. W. Councill, the justice who issued the warrant, was examined, and he stated that he intended to write the name J. C. Blair, where he, by mistake, wrote J. C. Balir. The plaintiff moved to amend the warrant so as to read J. C. Blair instead of J. C. Balir, this was objected to by the defendants. The Court told the justice of the peace, that he might amend the warrant so as to make it speak the truth, if he intended to write the name correctly. The justice then made the amendment so as to make it read J. C. Blair. The defendants excepted.
Under the instructions of the Court, the jury found a verdict for the plaintiff, and the defendants appealed to this Court.
The discrepancy produced by the inadvertence of putting the letter "l"after the letter "a" instead of before it, was cured by the recital of the true name, "John C. Blair, in the oath, and the command to arrest the body of the said "J. C. Balir," showing that it was intended to be written "J. C. Blair." So, the matter was immaterial. But this Court is clearly of opinion, that the justice of the peace who issued the warrant, had the right to correct the mistake, with the sanction of his Honor. Hoskins v.Young, 2 Dev. and Bat. Rep. 527, cited on the argument, is not in point. — There, the warrant was altered in a material matter, i.e. inserting the name of a third party, by a justice of the peace who had not issued the warrant. There is no error.
PER CURIAM,                        Judgment affirmed. *Page 545